Citation Nr: 0948445	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 47.5 with 
speech recognition ability of 92 percent.

2.  The Veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 65 with speech 
recognition ability of 72 percent.

3.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum authorized under 
Diagnostic Code 6260.  

4.  Neither the Veteran's bilateral hearing loss nor tinnitus 
represents an exceptional disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.86, 
Diagnostic Code 6100 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §1155, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7 and 4.87, Diagnostic Code 6260 (2009)
. REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection for bilateral hearing loss and 
tinnitus.  Courts have held that, once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Thus any defect in notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examination in 
December 2005.  Significantly, the Board observes that the 
evidence does not show that the conditions have worsened 
since the Veteran was last examined, and thus a remand is not 
required solely due to the passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-
95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Bilateral Hearing Loss

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table 
VIa may be used when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  

Medical evidence of record consists of VA treatment records 
and the report of a VA audio examination conducted in 
December 2005.

On the audiological evaluation taken in conjunction with the 
December 2005 VA audio examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
45
55
60
47.5
LEFT
50
70
70
70
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.  
Thus, the examiner diagnosed the Veteran to have mild to 
severe sensorineural hearing loss in the right ear and 
moderate to profound sensorineural hearing loss in the left 
year.  Impedance audiometry revealed normal ear drum mobility 
and normal middle ear pressure in both ears.  Binaural 
amplification was recommended.

VA treatment records show that the Veteran was seen in the 
Audiology Clinic for the first time in July 2006.  The 
treatment note indicates the Veteran is now service-connected 
for hearing loss and expressed interest in being fit with 
hearing aids.  The December 2005 VA examination was 
referenced for case history information.  Audiometric 
evaluation was noted to demonstrate that puretone thresholds 
were essentially unchanged in both ears when compared to 
previous testing (meaning the December 2005 VA examination).  
Word recognition scores were 96 percent in the right ear and 
84 percent in the left ear.  It was expected that the Veteran 
would benefit from amplification, and ear impressions were 
taken.  In August 2006, the Veteran was fit for hearing aids.  
It was noted that, with the new aids, the Veteran was able to 
identify /s/ and /z/ spondee words and answer simple 
questions at  normal conversational level without the 
assistance of visual cues.

When applying the audiometric findings to Table VI, the 
numeric designation of the Veteran's hearing impairment in 
the right ear is I and in the left ear is V.  The Board notes 
that the special circumstances for using Table VIa are not 
present in this case.  Therefore, applying these numeric 
designations to Table VII, the result shows the Veteran is 
only entitled to a zero percent evaluation for his bilateral 
hearing loss.  

The Board notes that the Veteran has made a couple of 
statements in the record that would appear to be allegations 
that his hearing loss has worsened.  However, after a review 
of the record, the Board disagrees.  In the first statement, 
made in April 2006, the Veteran stated that he had had a new 
hearing test done in December 2005 and that he felt this 
would prove he is entitled to an increase.  A review of the 
VA treatment records do not show any such test.  Thus, the 
Board can only conclude that the Veteran meant the December 
2005 VA audio examination.  This examination, however, was 
considered in the January 2006 rating decision and was the 
basis for granting service connection and evaluating the 
Veteran's bilateral hearing loss as noncompensable.  Thus, 
this statement is insufficient to establish that evidence 
existed not already considered that would show an increase in 
severity of the Veteran's hearing loss.  

The second statement was made on the Veteran's VA Form 9 
submitted to the RO in March 2007.  Therein the Veteran 
stated that he had been fitted for two hearing aids because 
his hearing has gontten worse.  However, the Board notes that 
the December 2005 examiner recommended binaural 
applification.  Thus the hearing aids provided in August 2006 
were related to that recommendation and the findings of the 
VA Audiology Clinic in July 2006 (which evaluation noted no 
change in the Veteran's hearing since the last exam).  Thus, 
the Board finds that the Veteran's statement when taken into 
consideration with the medical evidence of record is 
insufficient to establish an increase in severity in the 
Veteran's hearing loss.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to present such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other 
words, the disability picture presented in the record is 
adequately contemplated by the rating schedule.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  The evidence shows the 
Veteran has sensorineural hearing loss.  It does not show, 
nor does the Veteran contend, that his disability picture is 
not adequately contemplated by the rating schedule.  The 
medical evidence clearly shows that the Veteran has no 
unusual symptoms or characteristics of his bilateral hearing 
loss (e.g., he has normal ear drum mobility and normal middle 
ear pressure in both ears).  Furthermore, the evidence does 
not show that the Veteran has marked interference with 
employment due to his bilateral hearing loss.  In fact, the 
record shows the Veteran reported at the December 2005 VA 
examination that he had worked in heating and air 
conditioning since service until his retirement 15 years 
before, with the last 15 years as a supervisor.  Finally, the 
evidence does not show that the Veteran has had frequent 
periods of hospitalization or treatment due to his bilateral 
hearing loss that have interfered with his employment or 
daily life.  The Veteran's first hearing test was conducted 
during the December 2005 VA examination.  He has not 
contended otherwise.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against awarding a 
compensable disability rating for the Veteran's service-
connected bilateral hearing loss.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.

Tinnitus

The Veteran contends that his tinnitus warrants a disability 
rating higher than 10 percent.  He contends that his tinnitus 
is so bad that it keeps him from sleeping at night. 

Diagnostic Code 6260 only provides for a 10 percent 
disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  
There are no alternative Diagnostic Codes to evaluate 
tinnitus.  Thus, there is no legal basis upon which to award 
a higher schedular evaluation for tinnitus.  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that VA 
regulation does not permit separate evaluation for each ear 
for bilateral tinnitus).

However, the Board must still consider whether referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
warranted.  In the present case, the Board finds it is not as 
the evidence fails to present such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  In other words, the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The Board finds that the medical evidence 
establishes that the Veteran's tinnitus is adequately 
evaluated by the rating schedule.  

The Board notes that the Veteran has alleged that his 
tinnitus has gotten so bad that it makes it difficult for him 
to sleep at night and impossible for him to sleep during the 
day.  (See the Veteran's Notice of Disagreement dated in 
March 2006.)  However, a review of the VA treatment records 
shows that the Veteran has an anxiety disorder with middle 
and terminal insomnia.  The Veteran is treated at the Mental 
Health Clinic for this problem and has had numerous visits 
with the treating physicians there since March 2006.  These 
treatment records show that the Veteran has sleep disturbance 
with nightmares that he relates to an incident in service in 
which he witnessed another soldier killed by accident while 
on maneuvers.  He refers that he will sleep from 10:00 pm to 
2:00 pm and then will wake up, sometimes from a nightmare, 
begin thinking about this and then cannot get back to sleep.  
No where in these treatment notes does it indicate that the 
Veteran's inability to sleep is because of his tinnitus.  Nor 
do these treatment notes list tinnitus as part of the 
Veteran's medical history.  Thus, the Board does not find the 
Veteran's allegation to be credible.  

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the contemporary medical evidence against 
lay statements. 

As the VA treatment records show the Veteran has a sleep 
disorder related to his anxiety disorder without report of 
tinnitus affecting his ability to sleep, his statements as to 
the affect of his tinnitus on his daily life lack 
credibility.
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  These statements 
cannot, therefore, be the basis for referral of the Veteran's 
claim for an increased disability rating for extraschedular 
consideration. 

Furthermore, the Board finds that the evidence does not show 
that the Veteran has marked interference with employment due 
to his tinnitus.  In fact, the record shows the Veteran 
reported at the December 2005 VA examination that he had 
worked in heating and air conditioning since service until 
his retirement 15 years before, with the last 15 years as a 
supervisor.  Nor does the evidence show that the Veteran has 
had frequent periods of hospitalization or treatment due to 
his tinnitus that have interfered with his employment or 
daily life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating in excess of 10 percent for the Veteran's 
service-connected tinnitus.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim must be denied.




ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


